(2008) (quoting State v. Gomes, 112 Nev. 1473, 1479, 930 P.2d 701, 705
                 (1996)). At English common law a plea of nob o contendere was
                 distinguished from a jury verdict of guilty because "in the former the
                 defendant could introduce evidence of innocence in mitigation of
                 punishment, whereas in the latter such evidence was precluded by the
                 finding of actual guilt." Alford, 400 U.S. at 36 n.8. A similar rationale
                 distinguishes Alford pleas and guilty pleas in Nevada. See generally NRS
                 1.030 ("The common law of England, so far as it is not repugnant to or in
                 conflict with the Constitution and laws of the United States, or the
                 Constitution and laws of this State, shall be the rule of decision in all the
                 courts of this State."). A defendant is generally precluded from offering
                 evidence of innocence during a sentencing hearing pursuant to a guilty
                 plea because such evidence would directly contradict the basis for his plea:
                 his admission of guilt. See generally Homick v. State, 108 Nev. 127, 133,
                 825 P.2d 600, 604 (1992). An Alford plea is different. See Alford, 400 U.S.
                 at 37. Lee maintained his innocence but concluded that his interests
                 required the entry of a guilty plea because there was sufficient evidence of
                 his guilt. More specifically, Lee believed a jury would credit his
                 codefendant's testimony against him rather than his own testimony, in
                 part, because of his lengthy criminal history. Evidence of Lee's innocence
                 was not necessarily irrelevant to the mitigation of his punishment. We
                 therefore conclude that the district court abused its discretion and violated
                 NRS 176.015(2) by prohibiting Lee from presenting evidence of his




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                    innocence in mitigation of punishment during his sentencing hearing, and
                    we
                                ORDER the judgment of conviction REVERSED AND
                    REMAND this matter to the district court for a new sentencing hearing
                    consistent with this order.




                                                  /
                                             Hardesty


                                                  ,   J.
                    Douglas                                    Cherry




                    cc: Hon. Carolyn Ellsworth, District Judge
                         Julie Raye Law, LLC
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                           3
(0) 1947A 4482174